UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC SCHEDULE14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule14a-12 BEACON FEDERAL BANCORP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: October 9, 2008 Dear Fellow Stockholder: We cordially invite you to attend a Special Meeting of Stockholders of Beacon Federal Bancorp, Inc., the parent company of Beacon Federal.The Special Meeting will be held at the DoubleTree Hotel - Syracuse, 6301 State Route 298, East Syracuse, New York, on Monday, November 10, 2008, at 10:00a.m., local time. The enclosed Notice of Special Meeting and Proxy Statement describe the formal business to be transacted.The business to be conducted at the Special Meeting is the approval of our 2008 Equity Incentive Plan. Our Board of Directors has determined that the matters to be considered at the Special Meeting are in the best interests of Beacon Federal Bancorp, Inc. and its stockholders.For the reasons set forth in the Proxy Statement, the Board of Directors unanimously recommends a vote “FOR” the matters to be considered. On behalf of the Board of Directors, please take a moment now to cast your vote by completing, signing, dating and returning the enclosed proxy card in the postage-paid envelope provided.Voting in advance of the Special Meeting will not prevent you from voting in person, but will assure that your vote is counted if you are unable to attend the Special Meeting. Sincerely, Ross J.
